Exhibit 99.3 News RiT TECHNOLOGIES REPORTS RESULTS OF ANNUAL SHAREHOLDERS MEETING Tel Aviv, Israel – December 20, 2010 – RiT Technologies (NASDAQ: RITT), the world-leading provider of intelligent infrastructure management (IIM) solutions (the “Company”), today announced that at its Annual General Meeting of Shareholders held on December 13, 2010, all of the items on the agenda for the meeting were voted upon and duly approved by the Company’s shareholders. These items included: (1) the reelection of three directors; (2) reelection of Mr. Israel Frieder as an external director; (3) the reappointment of independent auditors; (4) the approval of liability insurance to cover the Company’s directors and officers; and (5) increasing the Company’s authorized share capital and approval of related amendments to the Company’s Memorandum and Articles of Association. About RiT Technologies RiT is a leading provider of intelligent solutions for infrastructure management, asset management, environment and security, and network utilization. RiT Enterprise solutions address datacenters, communication rooms and workspace environments, ensuring maximum utilization, reliability, decreased downtime, physical security, automated deployment, asset tracking, and troubleshooting. RiT Carrier solutions provide carriers with the full array of network mapping, testing and bandwidth qualification capabilities needed for access network installation and service provisioning. RiT's field-tested solutions are delivering value in thousands of installations for top-tier enterprises and operators throughout the world. For more information, please visit our website: www.rittech.com Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For example, when we discuss a field trial which could lead to a multi-million dollar Carrier deal, we are using a forward looking statement. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Moti Antebi CFO +972-3-766-4249 motia@rit.co.il RiT Technologies Ltd 24 Raoul Wallenberg St., Tel Aviv 69719, Israel Page 1 of1
